DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 13 April 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over PCT Patent Publication WO 2016/062880 in view of Brasher et al. (PCT Patent Publication WO 2011/110481) and as evidenced by Boeckh et al. (PCT Patent Application Publication WO 2007/138053). The PCT publication WO 2016/062880 is in a language other than English, and as such the English-language equivalent publication Seelmann-Eggebert et al. (US Patent Application Publication 2018/0334569) will be referred to for supporting the rationale of the rejection.
Seelmann-Eggebert et al. discloses particles of organic compounds coated with nonampholytic, quaternizable polymers which are soluble in water (abstract).  The organic particle can be used in crop protection, and be a pesticide, such as azoxystrobin (paragraphs [170-173 and 
Seelmann-Eggebert et al. does not teach the dispersing component recited by instant claim 1.  This deficiency is addressed by Brasher et al. Brasher et al. discloses compositions comprising an active substance and a polymeric additive (abstract). The additive is a graft polymer, where polyethylene glycol is reacted with and grafted with vinyl acetate (example of polymeric additive on page 20).  Further, the additive can be prepared using methods given in WO 2007/138053 (page 12, lines 11-12), and the method disclosed by Brasher et al. is the same as for graft polymer example 6 in Boeckh et al.
Brasher et al. further teaches that the active substance can be azoxystrobin (page 4, lines 2-4), and the use of such an additive can provide for excellent stability in the resultant composition, as well as increasing the pesticide activity of the pesticides (page 20, lines 13-19).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the polymeric additive taught by Brasher et al. as the dispersant in the composition taught by Seelmann-Eggebert et al.  Doing so would provide the advantages taught by Brasher et al.
Brasher et al. does not disclose the average number of graft sites, as recited by instant claim 1.  However, Boeckh et al., which is referenced by Brasher et al. and prepares a polymer as disclosed in Brasher et al., states that the amphiphilic graft polymers have an average of no more than1 graft site per 50 alkylene oxide units and mean molar masses of from 3000 to 100,000 (abstract).   Thus instant claim 1 is rendered prima facie obvious.

Instant claims 12 and 16-18 further limits the particle size.  The d50 of the particles in the cited examples is 1.7 µm, which meets the first alternative instantly recited.  And while the d90 of these examples is not taught, 90% of the particles as taught by Seelmann-Eggebert et al. can be within 85% to 115% of the average (paragraph [159]), which meets the second alternative taught.
Instant claim 13 further limits the amounts of the ingredients present, and the amount of active substance and dispersant (as in the examples taught by Brasher et al.) reads upon these ranges.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-13, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of US Patent 10,899,932 (which has issued from the previously cited US patent application 15/521,509) in view of Brasher et al. (PCT Patent Publication WO 2011/110481) and as evidenced by Boeckh et al. (PCT Patent Application Publication WO 2007/138053).

Brasher et al. further teaches that the active substance can be azoxystrobin (page 4, lines 2-4), and the use of such an additive can provide doe excellent stability in the resultant composition, as well as increasing the pesticide activity of the pesticides (page 20, lines 13-19).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the polymeric additive taught by Brasher et al. in the composition recited by the issued claims.  Doing so would provide the advantages taught by Brasher et al.
And as for the particle size, the range recited by the issued claims does not read upon those instantly recited. And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.

Response to Arguments
The Applicant argues that the obviousness rejection is not proper for several reasons. The Applicant states that neither of the references provide a specific suggestion to combine the particles coated as claimed with an amphiphilic graft polymer dispensing agent as claimed. The Applicant states that Seelmann-Eggebert et al. states that it is possible to not use such dispersants, and thus 
The Applicant also discusses Brasher et al., and states that while Brasher et al. generally teaches that its polymeric additive is capable of increasing performance and stability of active substances, there is no teaching of using it with the specific particles taught by Seelmann-Eggebert et al. Thus, there would not be a reasonable expectation of success that combining the two would provide for the benefits taught by Brasher et al. Also, Brasher et al. does not show a statistically significant improvement of its dispersant compared to commercially available dispersants, and thus since dispersants are unnecessary as taught by Seelmann-Eggebert et al. then the additive taught by Brasher et al. would also be unnecessary.
The Applicant also argues that Boeckh et al. does not provide motivation for combining the graft copolymer and the particles as instantly claimed.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. While neither reference provide suggestions to specifically combine the ingredients in the instantly claimed invention, the rejection is still considered proper. The argument is basically piecemeal analysis. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) & MPEP 2145.

The Examiner is also not persuaded by the arguments with respect to Brasher et al. Brasher et al. teaches that the additive is useful generally, and thus general beneficial use would have been expected by one of ordinary skill in the art. And since dispersants are ingredients taught by Seelmann-Eggebert et al. as useful (though not required) there would have been motivation for their inclusion based on Seelmann-Eggebert et al. 
The Examiner does not consider the combination of Seelmann-Eggebert et al. and Brasher et al. deficient. As such, the evidentiary reference Boeckh et al. does not need to cure any deficiencies for the rejection to be proper.

With respect to the double patenting rejection, the Applicant requests that it be held in abeyance until patentable subject matter is agreed upon. The rejection is still considered proper, and thus it is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/Brian Gulledge/Primary Examiner, Art Unit 1612